NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       OCT 21 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

FENG YU,                                         No.   14-71898

                Petitioner,                      Agency No. A200-791-385

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 15, 2019**

Before:      FARRIS, LEAVY, and RAWLINSON, Circuit Judges.

      Feng Yu, a native and citizen of China, petitions for review of the Board of

Immigration Appeals’ order dismissing her appeal from an immigration judge’s

decision denying her application for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”). We have jurisdiction under 8



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1252. We review for substantial evidence the agency’s factual findings,

applying the standards governing adverse credibility determinations created by the

REAL ID Act. Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir. 2010). We

deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on inconsistencies within Yu’s testimony, and between her testimony,

personal statement, and medical documents as to the 2006 pregnancy, as well as on

the omission of that pregnancy from Yu’s personal statement and direct testimony.

See id. at 1048 (adverse credibility finding reasonable under the totality of the

circumstances); see also Garcia v. Holder, 749 F.3d 785, 790 (9th Cir. 2014)

(adverse credibility finding is supported when despite given the opportunity, an

applicant fails to clarify or explain inconsistent statements). Substantial evidence

also supports the agency’s finding that Yu’s corroborative evidence did not

otherwise establish her eligibility for relief. See Garcia, 749 F.3d at 791

(petitioner’s documentary evidence was insufficient to rehabilitate credibility or

independently support claim). Yu’s explanations do not compel a contrary

conclusion. See Lata v. INS, 204 F.3d 1241, 1245 (9th Cir. 2000). Thus, in the

absence of credible testimony, in this case, Yu’s asylum and withholding of

                                          2                                    14-71898
removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Finally, Yu’s CAT claim also fails because it is based on the same testimony

the agency found not credible, and Yu does not point to any other evidence in the

record that compels the conclusion that it is more likely than not she would be

tortured by or with the consent or acquiescence of the government if returned to

China. See id. at 1156-57.

      PETITION FOR REVIEW DENIED.




                                         3                                   14-71898